Matter of Galasso (2015 NY Slip Op 09432)





Matter of Galasso


2015 NY Slip Op 09432


Decided on December 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2010-01047	ON MOTION

[*1]In the Matter of Peter J. Galasso, admitted as Peter John Galasso, a suspended attorney. (Attorney Registration No. 1783984)


Motion by Peter J. Galasso for reinstatement to the Bar as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 10, 1982, under the name Peter John Galasso.

DECISION & ORDER
By decision and order on motion of this Court dated April 30, 2010, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Galasso, based upon the acts of professional misconduct set forth in a petition dated January 21, 2010. By opinion and order of this Court dated February 21, 2012, Mr. Galasso was suspended from the practice of law for a period of two years (see Matter of Galasso, 94 AD3d 30, mod 19 NY3d 688). By opinion of the Court of Appeals dated October 23, 2012, the opinion and order of this Court dated February 21, 2012, was modified by dismissing charge five of the petition, and the matter was remitted to this Court to "reconsider whether the suspension previously imposed remains an appropriate sanction" (Matter of Galasso, 19 NY3d 688). By decision and order on remittitur dated February 27, 2013, this Court adhered to its prior sanction of the two-year suspension, and directed Mr. Galasso's suspension to be effective March 5, 2013, with leave to apply for reinstatement no earlier than September 5, 2014 (see Matter of Galasso, 105 AD3d 103). By decision and order on motion of this Court dated January 5, 2015, Mr. Galasso's motion for reinstatement was held in abeyance, and the matter was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law, including, but not limited to, the efforts he made towards restitution, his remorse, and the nature of his valuation business, which he operated from his former law office.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted on condition that on or before January 22, 2016, Peter John Galasso file with the Clerk of this Court proof of payment of attorney registration fee arrears, as well as payment for the current registration period; and it is further,
ORDERED that upon receipt of proof of payment, as directed above, the Clerk of the Court shall restore the name of Peter John Galasso to the roll of attorneys and counselors-at-law, and Peter John Galasso shall be reinstated as an attorney and counselor-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court